DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 and other independent claims have been considered but are moot because the arguments do not apply in view of newly found reference McCarty being used in combination with Bell, Chen, and Aronsson in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2010/0060722 to Bell (“Bell”) in view of US PG Pub 2015/0020086 to Chen (“Chen”) and US PG Pub 2013/0283162 to Aronsson (“Aronsson”), and further in view of US PG Pub 2011/0279359 to McCarty (“McCarty”).
Regarding claim 1, “A method of adjusting playback of content in response to a viewer's emotional reaction” reads on the method/system that uses information from vision processing module to control video content (abstract) disclosed by Bell and represented in Fig. 1. Bell further discloses (¶0022, ¶0023) that the system/method determines users’ emotion and level of interest they are experiencing relative to the content, where this information is used to control the content.
As to “comprising: presenting content to a viewer on a display screen from a content receiver” Bell discloses (¶0020) that the display device presents audio/video content obtained from the computing device as represented in Fig. 1 (elements 102, 110).
As to “detecting viewer emotion, via a camera, in reaction to the…content currently being presented on the display screen” Bell discloses (¶0021, ¶0022) that the device tracks user’s emotion using vision system while the content is being displayed.  Bell further discloses (¶0030, ¶0036) that the vision system consists of a camera.

As to “identifying the analyzed viewer emotion, using a processor, in reaction to the subject matter of the content presented on the display screen” Bell discloses (¶0022-¶0024) that user’s emotions and behavior are identified during displaying of content.
As to “associating an identified viewer emotion with at least one playback attribute linked with the presentation of the content…presented on the display screen” Bell discloses (¶0022-¶0024) that based on the user’s emotion/behavior, the device performs certain action (playback attribute) associated with the content.
As to “adjusting the at least one playback attribute linked with the presentation of the content that is associated with the identified viewer emotion, based on the dynamic, real-time emotional reaction of the viewer to the content being presented to the viewer; and outputting, via the display screen to the viewer, the content with the adjusted at least one playback attribute” Bell discloses (¶0018) that the device makes specific changes to the display by turning the display on or off, adjusting the audio volume, changing the channel or input, or adjusting image parameters based on user’s emotion/behavior.  Bell further discloses (¶0023, ¶0024) that when the device detects that the user is not paying attention to the content, it pauses the content or altering the game based on the user’s emotions.  Based on the above teaching, it is obvious that the adjusting the volume, turning the display on/off, changing the channel, or pausing the video when not paying attention to the content are occurring in the present/real-time, and not in past or future.
As to “the at least one playback attribute including one or more of: decreasing the playback speed of the content, increasing or decreasing a dialog volume level…” Bell discloses (¶0020, ¶0023, ¶0024) that when the device detects that the user is not paying attention to the content, it pauses the content (decreasing the playback speed of the content); (¶0018) the device makes specific changes to the display by adjusting the audio volume based on user’s emotion/behavior.
As to “the content from the receiver including subject matter and metadata associated with the subject matter” Bell discloses (¶0023) that the system maps user’s actions to specific player (subject matter) in the game.  However, Bell does not explicitly teach “the content…including subject matter and metadata associated with the subject matter, the metadata including information on genre of the content and dialog in the content.”  Chen discloses (¶0056, ¶0099) that the media content is associated with metadata, where the metadata provides information about the media content such as genre of the media content, a specific scene in the media content, a theme of a scene (e.g. action, violence, horror, comedy) or any other information related to a part of the media content.  Chen further discloses (¶0061) that the system determines if the user likes the scene/content based on the information, such as dialogue of the scene, 
As to “using facial recognition to identify emotions” Bell discloses (¶0043) that face recognition algorithms uses data from the camera to identify users and their facial expressions. Facial recognition algorithms used to identify users, especially in situations where they leave and return to the interactive area, as well as change interactions with displayed content based on their face, gender, identity, race, facial expression, or other characteristics.  Bell also discloses (¶0021) that the identification occurs using face recognition based on data generated from the execution of the vision processing module or alternatively established using a login process.
However, combination of Bell and Chen does not explicitly teach that “using facial recognition to identify emotions without using an identity of a particular individual or profile; and adjusting the playback attribute…based on emotional reaction of the viewer…not the identity of the viewer.”  Aronsson discloses (¶0042, ¶0043) that the system detects user’s emotional state such as 
Combination of Bell, Chen, and Aronsson meets all the limitations of the claim except “adjusting the at least one playback attribute linked with the presentation of the content…, the at least one playback attribute including one or more of: decreasing the playback speed of the content by different degrees of adjustments that include at least two decrease rates between an original playback rate and stop, increasing or decreasing a dialog volume level separately from an overall volume, and changing a display setting for a score during a sporting event.”  However, McCarty discloses (¶0060) that after detecting user’s frustration while viewing the content, the system determines a 

Regarding claim 2, “The method of claim 1, wherein adjusting the at least one playback attribute comprises: adjusting a playback speed attribute of the content, adjusting a visual playback attribute of the content, adjusting an audio playback attribute of the content, or combinations thereof” Bell discloses (¶0018) that based on the user’s emotion/behavior, the device makes specific changes to the display such as turning the display on or off, adjusting the audio volume, changing the channel or input, or adjusting image parameters; (¶0020, ¶0023) the device controls the play process, where the play process include triggering a fast forward or pause, or navigating a playlist or DVD menu.

claim 3, “The method of claim 2, wherein adjusting a playback speed attribute of the content comprises: increasing a playback speed of the content, decreasing the playback speed of the content, repeating a portion of the content, or combinations thereof” Bell discloses (¶0018) that based on the user’s emotion/behavior, the device makes specific changes to the display; (¶0020, ¶0023) the device controls the play process, where the play process include triggering a fast forward or pause, or navigating a playlist or DVD menu.

Regarding claim 4, “The method of claim 2, wherein adjusting an audio playback attribute of the content comprises: increasing or decreasing an overall volume level, increasing or decreasing a dialog volume level, increasing or decreasing a surround sound volume level, changing a language setting, or combinations thereof” Bell discloses (¶0018, ¶0065) that based on the user’s emotion/behavior, the device makes specific changes to the display such as adjusting the audio volume.
Furthermore, Examiner takes the position that claim 4 is meant to further narrow claim 2. The limitation is optional and not positively required since the preceding limitation of claim 2 (adjusting the at least one playback attribute comprises: adjusting a playback speed attribute of the content, adjusting a visual playback attribute of the content, adjusting an audio playback attribute of the content, or combinations thereof) requires to find only one of the three elements.

claim 5, “The method of claim 2, wherein adjusting a visual playback attribute of the content comprises: increasing or decreasing a brightness level, increasing or decreasing a contrast level, changing a display setting for closed captions, changing a display setting for language subtitles, changing a display setting for a score during a sporting event, or combinations thereof” Bell discloses (¶0018) that based on the user’s emotion/behavior, the device makes specific changes to the display such as adjusting image parameters by changing the brightness of the display.
Furthermore, Examiner takes the position that claim 5 is meant to further narrow claim 2. The limitation is optional and not positively required since the preceding limitation of claim 2 (adjusting the at least one playback attribute comprises: adjusting a playback speed attribute of the content, adjusting a visual playback attribute of the content, adjusting an audio playback attribute of the content, or combinations thereof) requires to find only one of the three elements.

Regarding claim 6, “The method of claim 1, wherein detecting viewer emotion comprises: detecting facial expressions of the viewer that are used by an emotion analysis system to analyze viewer emotions in reaction to presented content” Bell discloses (¶0022, ¶0043) that the user behavior is observed such as user position, movement, posture and facial expression is tracked in order to determine if each user is looking at the display, and what emotion and level of interest they are experiencing relative to the content.

claim 7, “The method of claim 6, wherein analyzing of the viewer emotion in reaction to the subject matter of the content presented on the display screen comprises: comparing the detected facial expressions of the viewer with stored examples of facial expressions in the emotion analysis system to assist in identifying the viewer emotions” combination of Bell and Chen teaches this limitation, where Chen discloses (¶0026) that the system captures user’s facial expression during the playing of the media content, where (¶0042) the image analysis module analyzes user’s facial expression to determine a user's emotion by comparing the facial features to a database of facial features.

Regarding claim 8, “The method of claim 6, further comprising: examining metadata corresponding to the subject matter of the content causing the viewer emotion and using the corresponding metadata to narrow options of possible emotions being identified by the emotion analysis system” combination of Bell and Chen teaches this limitation, where Chen discloses (¶0042, ¶0057, ¶0099, ¶0100) that system analyzes captured data with the information/metadata associated with the media content to determine personal states of users as represented in Fig. 3.

Regarding claim 10, “The method of claim 1, further comprising: examining the metadata corresponding to the subject matter of the content causing the viewer emotion, and determining an associated playback attribute adjustment from among more than one associated playback attribute 

Regarding claim 11, see rejection similar to claim 1.

Regarding claim 12, see rejection similar to claim 2.

Regarding claim 13, see rejection similar to claim 3.

Regarding claim 14, see rejection similar to claim 4.

Regarding claim 15, see rejection similar to claim 5.

Regarding claim 16, see rejection similar to claim 6.

claim 17, see rejection similar to claim 8.

Regarding claim 19, see rejection similar to claim 10.

Regarding claim 20, see rejection similar to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0101358 to Ibrahim
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425